Citation Nr: 0906112	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  06-28 295A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a lumbar spine 
disorder.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from July 1971 to April 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claim.

In March 2008, a hearing was held before the undersigned 
Veterans Law Judge making this decision.  See 38 U.S.C.A. 
§ 7107(c) (West 2002).


FINDINGS OF FACT

1.  An application to reopen a claim for a lumbar spine 
disorder was last denied by a rating decision in November 
1977, which was not appealed.

2.  The evidence submitted since the November 1977 rating 
decision pertinent to the claim for service connection for a 
lumbar spine disorder is either cumulative or redundant, does 
not relate to an unestablished fact necessary to substantiate 
the claim, and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The rating decision of November 1977, which denied a 
claim for service connection for a lumbar spine disorder, is 
final.  38 U.S.C.A. § 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.104, 3.156, 20.1103 (2008).

2.  Evidence received since November 1977 is not new and 
material, and the veteran's claim for service connection for 
a low back disorder is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008)), imposes obligations on VA in terms of 
its duty to notify and assist claimants. Under the VCAA, when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record that is 
necessary to substantiate the claim, that VA will seek to 
provide, and that the claimant is expected to provide.  VCAA 
notice must be provided prior to the initial unfavorable 
adjudication by the RO.  Id. at 120.

Prior to the adjudication of the application to reopen the 
claim for service connection for a lumbar spine disorder, an 
August 2005 letter advised the veteran of the evidence 
necessary to substantiate a claim for service connection, and 
advised of his respective duties.  The content of this notice 
also complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), and Kent v. Nicholson, 20 Vet. App. 
1 (2006).  The claim was thereafter denied in the February 
2006 rating decision, September 2006 statement of the case, 
and October 2007 supplemental statement of the case.  
Although the claim was not readjudicated following the 
veteran's receipt of a notice concerning the bases for 
assigning ratings and effective dates in February 2008, since 
the Board has determined that the claim should be denied, the 
lack of such readjudication cannot be considered prejudicial 
to the veteran.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent post-
service treatment records and providing an examination when 
necessary.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service treatment records are associated with the claims 
folder, as are post-service VA treatment and examination 
records.  There is no indication that there are any 
outstanding pertinent documents or records that have not been 
obtained, or that are not adequately addressed in documents 
or records contained within the claims folder.  The veteran 
has also not indicated any intention to provide additional 
evidence in support of his claims.  The Board further notes 
that since it has determined that new and material evidence 
has not been submitted to reopen the claim for service 
connection for a lumbar spine disorder, there is no duty to 
provide the veteran with an examination and opinion as to 
this claim.  38 C.F.R. § 3.159(c) (2008).

The Board therefore finds that VA has satisfied its duty to 
notify and the duty to assist pursuant to the VCAA. See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 
20.1102 (2008); Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


II.  Whether New and Material Evidence has been Submitted to 
Reopen the Claim

The record reflects that a rating decision in October 1972 
denied service connection for residuals of injury to the 
coccyx, and that the veteran did not file a notice of 
disagreement with that decision.  Accordingly, that decision 
became final.  Thereafter, the veteran filed an application 
to reopen the claim in October 1977, and a November 1977 
rating decision denied the application to reopen.  The record 
does not reflect that the veteran filed a timely notice of 
disagreement with this rating decision.  Accordingly, it also 
became final when the veteran failed to perfect his appeal of 
that decision within the statutory time limit.  Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  As such, his claim for 
service connection for a lumbar spine disorder may only be 
reopened if new and material evidence is submitted.

In this instance, since the most recent final denial of 
November 1977 denied the claim on the basis that the 
veteran's then-current lumbar disability of lumbar scoliosis 
had not been shown to be incurred in or aggravated by active 
service, the Board finds that new and material evidence would 
consist of medical evidence showing a link between a current 
lumbar spine disability and service, either by way of direct 
incurrence or manifestation within one year of separation.

In this regard, additional evidence received since the most 
recent final denial in November 1977 includes the veteran's 
testimony before the Board in March 2008 and additional VA 
treatment and examination records that reflect treatment and 
complaints relating to the lumbar spine.

While an October 2007 VA treatment record does note that the 
veteran reported that his low back pain began when he was in 
the service, it has been held that the mere transcription of 
medical history does not transform the information into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  See Leshore v. Brown, 
8 Vet. App. 406, 409 (1995); Swann v. Brown, 5 Vet. App. 229, 
233 (1993).

In addition, although the August 2007 VA spine examiner 
squarely addressed the question of whether any current lumbar 
spine disorder was related to the veteran's active service, 
his opinion was clearly against any relationship, and it has 
been held that evidence that is unfavorable to the appellant 
is not new and material evidence.  See Villalobos v. 
Principi, 3 Vet. App. 450 (1992).  

In summary, such evidence does not constitute new and 
material evidence to reopen the claim.  More specifically, 
while the evidence does reflect additional treatment for low 
back pain and relevant diagnoses, the evidence is not 
relevant or in any way probative as to whether there is any 
link between lumbar arthritis or any other lumbar spine 
disability and service either by way of direct incurrence or 
manifestation within one year of separation.

The critical question for the purpose of reopening the claim 
was and remains whether medical evidence has been submitted 
that reflects a link between a disability of the lumbar spine 
and service, not simply the existence of continuing 
complaints and treatment for a lumbar spine condition.  It 
should also be noted that although the Board appreciates the 
testimony of the veteran, he does not have the medical 
expertise to offer a medical opinion, nor does such evidence 
provide a sufficient basis for reopening a previously 
disallowed claim.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); Moray v. Brown, 5 Vet. App. 211, 214 
(1995) (holding that where resolution of an issue turns on a 
medical matter, lay evidence, even if considered "new," may 
not serve as a predicate to reopen a previously denied 
claim).  

Therefore, the Board has no alternative but to conclude that 
the additional evidence and material received in this case as 
to the claim for service connection for a lumbar spine 
disorder does not relate to an unestablished fact necessary 
to substantiate the claim and thus is not material.  It is 
also not material because it is essentially redundant of 
assertions maintained at the time of the previous final 
denial in November 1977, and does not raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2008).


ORDER

New and material evidence not having been submitted, the 
reopening of the claim for service connection for a lumbar 
spine disorder is denied.




____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


